DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, identifying claims 1-10, 12-15 in the reply filed on 01/03/2022 is acknowledged. The Examiner respectfully disagrees with the indication of claim 9 as belonging to Species A.  Claim 9 recites “the laser beam is emitted along a direction the same as a direction of the force.” Paragraph [0053] and Fig. 7 describe the applying the force in direction A2 such that it travels in the same direction the laser beam. Accordingly, claim 9 belongs to non-elected Species B and is withdrawn from further consideration.
Claim Objections
Claim 2 objected to because of the following informalities:  the phrase “satellite droplet is free from excited by the laser beam” is grammatically awkward and should be rewritten as --satellite droplet is not excited by the laser beam--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleemans et al. [US 2016/0054663].
For claim 1, Kleemans teaches a method, comprising: shooting a primary droplet and a satellite droplet toward an excitation zone (fuel droplet generator 4 generating fuel droplets and satellite droplets, see [0057]-[0058] and Fig. 3); deflecting the satellite droplet away from the excitation zone (the deflection of the satellite droplets is such that they do not pass through the laser beam at all, see [0059]); emitting a laser beam toward the excitation zone to excite the 
For claim 12, Kleemans teaches method, comprising: shooting a first droplet and a second droplet along a same initial path (fuel droplet generator 4 generating fuel droplets and satellite droplets, see [0057]-[0058] and Fig. 3), the second droplet having a lighter weight than the first droplet (satellite droplet is smaller than the fuel droplet, see [0056]); applying a force on the first and second droplets (the hydrogen gas is to deflect the fuel droplet stream, see [0058]), such that the first and second droplets respectively move along a first path and a second path different the first path (the smaller satellite droplets will be displaced by a greater distance than the fully formed fuel droplets because the hydrogen gas flow will have a greater displacement effect on the lower mass satellite droplets); emitting a laser beam to the first droplet on the first path to generate an extreme ultraviolet (EUV) light; directing the EUV light onto a reticle using a first optical reflector (a plasma formation point 7 which is at the focus of a pulsed laser beam 8 where the fuel droplets are vaporised by the pulsed laser beam 8, see [0057]), such that the EUV light is imparted with a pattern of the reticle; and directing the EUV light with the pattern onto a wafer using a second optical reflector (EUV lithography, see arrangement in Fig. 2 and [0054]-[0056]).
For claim 2, Kleemans teaches emitting the laser beam is performed such that the deflected satellite droplet is free from excited by the laser beam (see [0059] and [0061]).
For claim 3, Kleemans teaches deflecting the satellite droplet is performed such that the primary droplet is deflected (the smaller satellite droplets will be displaced by a greater distance than the fully formed fuel droplets because the hydrogen gas flow will have a greater displacement effect on the lower mass satellite droplets, see [0059]).
For claim 4, Kleemans teaches the primary droplet is deflected by a first distance, and the satellite droplet is deflected by a second distance greater than the first distance (the smaller satellite droplets will be displaced by a greater distance than the fully formed fuel droplets because the hydrogen gas flow will have a greater displacement effect on the lower mass satellite droplets, see [0059])..
For claim 5, Kleemans teaches the primary droplet and the satellite droplet are shot out from a droplet generator along an initial path, and deflecting the satellite droplet comprises applying a force on the initial path (see [0059] and Fig. 3).
For claim 13, Kleemans teaches the second droplet is free from emitted by the laser beam during emitting the laser beam to the first droplet (see [0059] and [0061]).
For claim 15, Kleemans teaches applying the force on the first and second droplets comprises: generating a wave or an airflow to the first and second droplets (gas flow, see [0059]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kleemans in view of Yabu et al. [US 2014/0034759].
For claim 6, Kleemans fails to teach halting shooting the primary droplet and the satellite droplet after applying the force; and halting applying the force after halting shooting the primary droplet and the satellite droplet.
Yabu teaches halting shooting the primary droplet and the satellite droplet after applying the force (steps S6 and S7 occurring after step S3, see Fig. 3); and halting applying the force after halting shooting the primary droplet and the satellite droplet (step S9 occurs after step S7).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to stop deflection after stopping the droplet deflection as taught by Yabu in the satellite deflection as taught by Kleemans, because this would ensure all the droplets are deflected prior stopping the droplet generator.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kleemans in view of Yanagida [US 2020/0363729].
For claim 7, Kleemans fails to teach halting emitting the laser beam before halting applying the force.
Yanagida teaches halting emitting the laser beam before halting applying the force (step S18 occurs after step S17, see Fig. 7).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to stop deflection after stopping the emission of the EUV light as taught by Yanagida in the satellite deflection as taught by Kleemans, because this would ensure all the droplets have been used for plasma generation and the satellite droplets are not contributing the last EUV pulses.

Claims 8, 10, 14, 21-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kleemans in view of Hori et al. [US 2016/0227638].
For claims 8, 10, and 14, Kleemans teaches the laser beam is emitted from a back side of a collector to a front side of collector (see Fig. 2), but fails to teach the laser beam is emitted along a direction opposite a direction of the force, and the satellite droplet is deflected toward the back side of the collector, catching the first and second droplets using different droplet catchers, respectively.
Hori teaches the laser beam is emitted along a direction (from backside of collector 23 through hole 24, see Fig. 1) opposite a direction of the force (force from electrode acting toward the collector 23, see Fig. 17 and [0222]), and the satellite droplet is deflected toward the back side of the collector (deflection directing towards the back side of the collector 23, see Fig. 17), catching the first and second droplets using different droplet catchers (295 and 28, see Figs. 1 and 17), respectively.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the deflection direction and the droplet catcher as taught by Hori in the satellite deflection as taught by Kleemans in order to ensure that the deflected satellite droplets do not contribute to the contamination of the collector while allowing for the fuel droplet to be caught and recycled should it not be used for plasma generation.
For claims 21 and 24, Kleemans teaches a method, comprising: shooting primary droplets and satellite droplets from a droplet generator (fuel droplet generator 4 generating fuel droplets and satellite droplets, see [0057]-[0058] and Fig. 3); applying a force to the primary droplets and the satellite droplets (the hydrogen gas is to deflect the fuel droplet stream, see 
Kleemans fails to teach the satellite droplets are directed to a first droplet catcher, the satellite droplets are received by the first droplet catcher prior to reaching the excitation zone.
Hori teaches the satellite droplets are directed to a first droplet catcher (deflected droplets directed to tank 295, see [0222] and Fig. 17), the satellite droplets are received by the first droplet catcher prior to reaching the excitation zone (prior to collector 23, see Fig. 17), and providing a second droplet catcher for catching the primary droplets (28, see [0070]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the deflection direction and the droplet catcher as taught by Hori in the satellite deflection as taught by Kleemans in order to ensure that the deflected satellite droplets do not contribute to the contamination of the collector while allowing for the fuel droplet to be caught and recycled should it not be used for plasma generation.
For claim 26, Kleemans teaches applying the force to the primary droplets and the satellite droplets comprises generating a wave or an airflow to the primary droplets and the satellite droplets (gas flow, see [0059]).
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kleemans in view of Hori as applied to claim 21 above, and further in view of Vaschenko et al. [US 2009/0230326].
For claims 22 and 23, In the combination of Kleemans and Hori, Hori teaches comprising receiving un-excited portions of the primary droplets by a second droplet catcher (see [0070]), wherein a vertical distance between an outlet of the droplet generator and an entrance of the second droplet catcher is less than a vertical distance between the outlet of the droplet generator and an entrance of the first droplet catcher (295 is before collector 23, see Figs. 1 and 17).
	Kleemans in view of Hori fails to teach the second droplet catcher is misaligned with the droplet generator.
Vaschenko teaches the second droplet catcher is misaligned with the droplet generator (see Fig. 7 and [0088]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the misalignment as taught by Vaschenko in the droplet collection in Hori and Kleemans, because the primary droplets as taught by Kleemans are deflected from the straight path and a catcher would have to be off-axis in order to intercept the droplet to reduce contamination by the fuel.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kleemans in view of Hori as applied to claim 21 above, and further in view of Nishisaka et al. [US 2014/0001369].
For claim 25, Kleemans in view of Hori fails to teach the first droplet catcher is disposed on a backside of the collector.
Nishisaka teaches the first droplet catcher is disposed on a backside of the collector (18, see Fig. 16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759